Case MDL No. 2738 Document 2048 Filed 10/30/19 Page 1 of 3

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: JOHNSON & JOHNSON TALCUM

POWDER PRODUCTS MARKETING, SALES

PRACTICES AND PRODUCTS LIABILITY

LITIGATION MDL No. 2738

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO -177)

On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,581 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

 

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

 

Inasmuch as no objection is
pending ai this time, the

stay is lifted. FOR THE PANEL:

Oct 30, 2019
organs orice SL LEA
JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION / (

 

 

 

John W. Nichols

I HEREBY CERTIFY that the above and
foregoing is a true and correct copy Clerk of the Panel
of the original on file In my office.

 
Case MDL No. 2738 Document 2048 Filed 10/30/19 Page 2 of 3

IN RE: JOHNSON & JOHNSON TALCUM

POWDER PRODUCTS MARKETING, SALES

PRACTICES AND PRODUCTS LIABILITY

LITIGATION MDL No. 2738

SCHEDULE CTO-177 — TAG-ALONG ACTIONS

DIST DIV. C.A.NO. CASE CAPTION
CALIFORNIA CENTRAL
CAC 2 19-08530 Gloria J. Vitto v. Johnson and Johnson et al
CAC 2 19—-08533 Ely E Galbis v. Johnson and Johnson et al
CAC 2 19-08534 Lizeth M. Flores v. Johnson and Johnson et al
CAC 2 19-08544 Shante Myers v. Johnson and Johnson et al
CAC 2 19-08547 Carrie Holmes v. Johnson and Johnson et al
CAC 2 19-08568 Cynthia Gully v. Johnson and Johnson et al
CAC 2 19-08582 Breada L. Beals v. Johnson and Johnson et al
CAC 2 19-08615 Norma Flores v. Johnson and Johnson et al
CAC 2 19-08617 Terry S. Parsons v. Johnson and Johnson et al
CAC 2 19-08618 Elizabeth A. Mooney et al v. Johnson and Johnson et al
CAC 2 19-08640 Albert Thompkins v. Johnson and Johnson et al
CAC 2 19-08641 Roxanne Williams Martin v. Johnson and Johnson et al
CAC 2 19-08643 Carmel A. Rambo v. Johnson and Johnson et al
CAC 2 19—-08644 Linda Olin v. Johnson and Johnson et al
CAC 2 19-08743 Dolores D. Rice v. Johnson and Johnson et al
CAC 2 19-08753 Lucie Pearl Conolly et al v. Johnson and Johnson et al
CAC 5 19-01892 Phillip S. Fivgas v. Johnson and Johnson et al
CAC 5 1901894 Patricia Sanders et al v. Johnson and Johnson et al
CAC 5 19-01895 Linda A. Cato et al v. Johnson and Johnson et al
CAC 5 19-01902 Genida R. Vezinaw v. Johnson and Johnson et al
CAC 5 19-01903 Mari E. Keen et al v. Johnson and Johnson et al
CAC 5 19-01906 Sherry L. Moro v. Johnson and Johnson et al
CAC 5 19-01907 Frank R. Pasos v. Johnson and Johnson et al
CAC 5 19-01910 Marion E. Yenalavitch et al v. Johnson and Johnson et
CAC 5 19-01921 Kendra J. Coromandel et al v. Johnson and Johnson et al
CAC 8 19-01910 Cynthia A. Hoffmann v. Johnson and Johnson et al
CALIFORNIA EASTERN

CAE 2 19-01997 Jones v. Johnson & Johnson et al
Case MDL No. 2738 Document 2048 Filed 10/30/19 Page 3 of 3

CALIFORNIA NORTHERN
CAN 3 19-06326
CAN 3 19-06340
CAN 3 19-06341
CAN 3 19-06351
CAN 3 19-06354
CAN 3 19-06355
CAN 3 19-06388
CAN 4 19—-06315
CAN 4 19-06328
CAN 4 19-06342
CAN 4 19-06353
CAN 4 19-06385
CAN 4 19—-06433
CAN 4 19-06450
CAN 4 19-06519
CAN 4 19-06520
CAN 4 19-06522
CALIFORNIA SOUTHERN
CAS 3 19-01935

Maurice Simpson, Individually and as Successor in
Interest to ANNETTE WILKERSON (Deceased) v.
Johnson & Johnson et al

King, Jr. v. Johnson & Johnson et al
CEBALLOS et al v. Johnson & Johnson et al
Demas v. Johnson & Johnson et al

Griffin et al v. Johnson & Johnson et al
Sabir et al v. Johnson & Johnson et al
Colon v. Johnson & Johnson et al
Robinson v. Johnson & Johnson et al
Martinez v. Johnson & Johnson et al

George et al v. Johnson & Johnson et al
BILLY NEARS v. Johnson & Johnson et al
Porcher v. Johnson & Johnson et al

Ann Corridon v. Johnson & Johnson et al
Ross v. Johnson & Johnson et al

Victorino v. Johnson & Johnson et al
Brewster v. Johnson & Johnson et al

Healy et al v. Johnson & Johnson et al

Arredondo v. Johnson & Jonhson et al
